Citation Nr: 1135001	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2008, the Veteran testified at a personal hearing before the undersigned Actin Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board remanded the case for additional development in August 2009.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic bilateral knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by military service, nor may arthritis of the knees be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2006 and September 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2006 RO correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claim.  The Veteran was notified of the evidence obtained by VA in support of his claim, including by a March 2010 supplemental statement of the case.  In correspondence dated in March 2010 he reported that he had no other information or evidence to submit.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the December 2006 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, based on the Agency of Original Jurisdiction's efforts in obtaining the current VA outpatient treatment records, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Other specifically enumerated disease processes, including arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this case, service treatment records show that during basic training in February 1977 the Veteran complained of decreased mobility to the knees with a 48 hours history of swelling with pain on walking for long periods or standing.  There was no history of injury, recent trauma, or prior swelling.  There was no evidence of heat, tenderness over the patella, ligamentous laxity, or crepitus.  McMurray's testing was negative.  X-ray examination revealed no fracture.  The examiner's opinion was chondromalacia.  A subsequent February 1977 treatment report noted an examination revealed knees within normal limits.  There was no evidence of swelling or discoloration.  The diagnosis was contusion.  

A January 1978 treatment report noted the Veteran complained of a nine month history of bilateral knee pain and swelling after running or prolonged marching.  A battalion aid stationer examiner noted there were no apparent signs of swelling or discoloration.  An assessment of possible water on the knees was provided.  A subsequent medical clinic evaluation revealed no apparent abnormalities.  An X-ray examination was negative.  A February 1978 orthopedic consultation requested noted a provisional diagnosis of chondromalacia; however, there is no additional orthopedic consultation report.  The Veteran's September 1978 separation examination and report of medical history are negative for any knee problems.

Private medical records dated in March 2005 show the Veteran complained of increased right knee pain after prolonged standing.  It was noted he worked on a loading dock with much bending and twisting.  He reported he had an old injury in service with swelling and pain, but that he had been doing well until recently.  The diagnosis was arthritis of the right knee with possible cartilage problems.  A March 2005 X-ray examination was negative.  A May 2005 magnetic resonance imagining (MRI) scan revealed some degenerative thinning of the articular hyaline cartilage overlying the medial femoral condyle, but no evidence of cruciate ligament or meniscal tear.

In his April 2006 application for VA benefits the Veteran reported that he had received treatment during his first few weeks of basic training for extreme swelling of the knees.  He claimed he had problems with his knees since then.  

On VA examination in December 2006 the Veteran reported that he began experiencing knee problems during basic training in 1977.  He stated he sustained no significant injury or trauma, but that he had episode of bilateral knee pain and swelling requiring he use crutches for ambulation.  He complained of pain and swelling.  There was subjective instability without mechanic symptoms.  He stated his pain affected his occupation and that his pain was increased by weather.  The examiner noted range of motion from 0 to 130 degrees with very mild patellofemoral crepitus.  There was mild to moderate joint effusion.  Range of motion was not additionally limited following repetitive use.  The knees were stable.  There appeared to be tenderness to palpation involving the patellofemoral joint, but no significant medial or lateral joint line tenderness.  It was noted that an MRI study revealed very mild bilateral degenerative changes with a small Baker's cyst in the left knee likely secondary to mild arthritis.  The examiner provided a diagnosis of mild bilateral degenerative joint disease.  It was found, however, that based upon the evidence of record it was less likely than not that the Veteran's bilateral knee arthritis was related to military service.  

VA treatment records dated from January to March 2007 included diagnoses of right knee pain and instability.  It was noted he complained of a 30-year history of chronic knee pain and episodes of intermittent swelling and mechanical problems approximately once per month.  No additional comments as to etiology were provided.

In statements and testimony in support of his claim the Veteran described problems he had experienced with his knees during and after service.  He reported that approximately two years after service he had received a cortisone shot at a private medical clinic, but that he had been unable to obtain copies of the records associated with that treatment.  He stated he had been in no accident involving his knees since active service.  

Based upon the evidence of record, the Board finds that a chronic bilateral knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  Arthritis was not verified by x-ray examination until many years following service discharge.  Here, while the Veteran experiences knee symptoms during service, the weight of the competent medical evidence does not show that it resulted in a chronic disability.  Similarly, while the Veteran reports that he has continuity of knee symptoms since service, the weight of the probative evidence does not show continuity of knee symptomatology.  First, there is a lack of medical evidence showing treatment for knee symptoms for many years following discharge.  This factor weighs against the Veteran's statements made in pursuing VA compensation benefits.  Similarly, the 2005 records document the effect of his post-service occupation on his knees.  Finally, the  Board finds the December 2006 VA examiner's opinion persuasive.  The provided opinion is shown to have been based upon examination of the Veteran and a thorough review of the evidence of record.  See generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reasoned that the current disability was not due to service because there was no evidence of knee injury during service and that his complaints during service were for patellofemoral pain.   Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


